Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, it was determined that petitioner contacted certain individuals in violation of a standing order of protection. As such, petitioner was found guilty of harassment and a facility correspondence violation. Upon administrative appeal, the determination was affirmed and the penalty was modified to six months in the special housing unit together with a corresponding loss of privileges and recommended loss of good time. This CPLR article 78 proceeding ensued.
We confirm. The determination of guilt is supported by substantial evidence consisting of the misbehavior report and accompanying documentation, along with admissions made by petitioner at the hearing (see Matter of Becker v Goord, 13 AD3d 947, 948 [2004]). To the extent preserved, petitioner’s remaining assertions—including his claims that his outgoing mail was improperly opened, the Hearing Officer was biased and the penalty imposed was excessive—have been considered and found to be unavailing.
*1084Cardona, P.J., Mercure, Spain, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.